DETAILED ACTION
	In Reply filed on 09/28/2021 Claims 1, 6- 18 are pending. Claims 8- 15 are withdrawn based on restriction requirement. Claims 2- 5 are canceled. Claim 1 is currently amended. Claim 18 is newly added. Claims 1, 6- 7, and 16- 18 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224575 A1 (“Hirata”) in view of US 2004/0182202 A1 (“Geving”).
Regarding claim 1, Hirata teaches a 3D build material composition comprising a particulate admixture including:
	from about 30% to about 95% by volume ([0069] teaches an example where steel alloy powder is at 75% by volume; [0073] teaches an example where steel alloy is about  62% by volume) of a high melt temperature build material having a melting temperature of from about 250°C to about 3,400°C ([0060] teaches a powder formed of stainless steel alloy [~1375°C MP], carbonyl iron [1535°C MP], titanium alloy, titanium aluminum, alumina [2072 °C MP], or zirconia [2715 °C MP]), wherein the high melt temperature build material is in the form of a powder and is selected from the group consisting of metals, metal alloys, ceramics, metal-ceramic alloys, and polymers in the form of a powder ([0060] teaches a powder formed of stainless steel alloy, carbonyl iron, titanium alloy, titanium aluminum, alumina, or zirconia), wherein if the build material is the polymer, the polymer is selected from the group consisting of polyamide-imides, high-performance polyamides, polyimides, polyketones, polysulfone derivatives, fluoropolymers, polyetherimides, polybenzimidazoles, polybutylene terephthalates, polyphenvl sulfides, polystvrene, svndiotactic polystyrene, and combinations thereof (Since the build material of Hirata is not a polymer, this limitation is not applicable);
	a first low melt temperature binder having a melting temperature from about 50°C to about 249°C ([0062- 0064] teaches a binder material 3a having a melting point of 50°C to 100°C); and
	a second low melt temperature binder having a melting temperature from about 50°C to about 249°C ([0065- 0067] teaches a binder material 3b having a melting point of 120°C to about 160°C); 
wherein the first low melt temperature binder melts at a temperature that is different from the second low melt temperature binder [0062- 0067]; 
[0073] teaches an example where the combination of the binders 3a, 3b is equal to 5% by volume); and
wherein the second low melt temperature binder is independently selected from the group consisting of polypropylene, polyethylene, low density polyethylene, high density polyethylene, polyethylene oxide, polyethylene glycol, acrylonitrile butadiene styrene, polystyrene, styrene-acrylonitrile resin, polyphenyl ether, polyamide 11, polyamide 12, polymethyl pentene, polyoxymethylene, polyethylene terephthalate, polybutylene terephthalate, polyvinylidene fluoride, polytetrafluoroethylene, perfluoroalkoxy alkane, polyphenylene sulfide, and polyether ether ketone ([0065, 0067] teach binder material 3b being selected from polyethylene).
Hirata does not explicitly teach the first and second low melt temperature binders being in the form of a powder; and the first low melt temperature binder and second low melt temperature binder are independently selected from the group consisting of polypropylene, polyethylene, low density polyethylene, high density polyethylene, polyethylene oxide, polyethylene glycol, acrylonitrile butadiene styrene, polystyrene, styrene-acrylonitrile resin, polyphenyl ether, polyamide 11, polyamide 12, polymethyl pentene, polyoxymethylene, polyethylene terephthalate, polybutylene terephthalate, polyvinylidene fluoride, polytetrafluoroethylene, perfluoroalkoxy alkane, polyphenylene sulfide, and polyether ether ketone.
Geving teaches an admixture wherein the binder is in the form of a powder ([0049] teaches a blend of metal particles and polymeric binder particles); and the first low melt temperature binder and second low melt temperature binder are independently selected from the group consisting of polypropylene, polyethylene, low density polyethylene, high density polyethylene, polyethylene oxide, polyethylene glycol, acrylonitrile butadiene styrene, polystyrene, styrene-acrylonitrile resin, polyphenyl ether, polyamide 11, polyamide 12, [0046] teaches the polymeric binder system is selected from, for example, polyethylene, polypropylene, nylon 11, nylon 12 and combinations thereof).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the shape of the first and second low melt temperature binders of Hirata with a powdered shape as taught by Geving because this is a substitution of equivalent elements yielding predictable results. Both references teach the binder functioning to bind the build powder (Hirata – Abstract, [0025, 0061]; Geving – [0007, 0049]). It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the composition of the first low melt temperature binder of Hirata with a the composition of the first low melt temperature binder as taught by Geving because this is a substitution of equivalent elements yielding predictable results. Both references teach the binder functioning to bind the build powder (Hirata – Abstract, [0025, 0061]; Geving – [0007, 0049]).

Regarding claim 16, Hirata teaches the high melt temperature build material has a melting temperature from about 2,500 °C to about 3,400 °C ([0060] teaches a powder formed of zirconia [2715 °C MP]).

Regarding claim 17, Hirata teaches wherein the build material is selected from the group consisting of metals, metal alloys, ceramics, metal-ceramic alloys, or a combination thereof ([0060] teaches a powder formed of stainless steel alloy, carbonyl iron, titanium alloy, titanium aluminum, alumina, or zirconia).

Regarding claim 18, Hirata teaches the first low melt temperature binder and the second low melt temperature binder are present at from about 1% to about 5% by volume [0073] teaches an example where the combination of the binders 3a, 3b is equal to 5% by volume).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224575 A1 (“Hirata”) in view of US 2004/0182202 A1 (“Geving”), as applied to claim 1, evidenced by Crystal transition and thermal behavior of Nylon 12 (“NPL-7”).
Regarding claim 6, Hirata does not explicitly teach the first low melt temperature binder and the second low melt temperature binder are a crystalline polymer.
Geving teaches the polymeric binder system is selected from, for example, polyethylene, polypropylene, nylon 11, nylon 12 and combinations thereof [0046].
NPL-7 evidences that nylon 12 is a crystalline polymers (Fig. 6 and Page 350 left column first paragraph). Additionally, the instant specification in paragraph [0012] teaches polypropylene and polyethylene as crystalline polymers
Thus, Hirata in view Geving implicitly teaches the first low melt temperature binder and the second low melt temperature binder are a crystalline polymer.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0224575 A1 (“Hirata”) in view of US 2004/0182202 A1 (“Geving”), as applied to claim 1, further in view of US 2016/0114529 A1 (“Nakamura”).
Regarding claim 7, Hirata does not explicitly teach the first low melt temperature binder and the second low melt temperature binder are a non-crystalline polymer.
Nakamura teaches both the first and second low melt temperature binders being non-crystalline ([0020, 0142] teaches the binder is at least one of polyethylene glycol and polyethylene oxide. Both binders are non-crystalline according to instant specification paragraph [0012]. As such, Ho implicitly teaches non-crystalline binders).
Hirata – Abstract, [0025, 0061]; Nakamura – [0139]).

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive.
The Applicant submits that the cited combination does not teach or otherwise suggest a build material including an admixture having from 2% to about 6% by volume of a first low melt temperature binder and a second low melt temperature binder, both binders in the form of powder. The Applicant cites paras. [0010, 0044, 0059, 0061, 0064- 0065, 0068, and 0119] of Hirata as not teaching or otherwise suggesting the volume limitation as claimed.
The Examiner respectfully disagrees with this argument. Paragraph [0073] of Hirata teaches an example where the combination of the binders 3a, 3b is equal to 5% by volume. Hirata does not teach an admixture. However, Geving teaches an admixture wherein the binder is in the form of a powder ([0049] teaches a blend of metal particles and polymeric binder particles). It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the shape of the first and second low melt temperature binders of Hirata with a powdered shape as taught by Geving because this is a substitution of equivalent elements yielding predictable results. Both references teach the binder functioning to bind the build powder (Hirata – Abstract, [0025, 0061]; Geving – [0007, 0049]). 

The Applicant submits that the cited combination does not teach at least two of the binder as claimed. Specifically, Applicant submits that while Hirata teaches polyethylene as a 
The Examiner respectfully disagrees with this argument. Firstly, the Applicant misconstrues the teachings of Hirata with respect to binders. When viewed as a whole, Hirata does teach several exemplary binders which Applicant points out. However, Hirata goes further than this teaching. Hirata mentions “[t]he binder material 3a is not limited to polycaprolactone diol, any binder with thermoplasticity as a solid at room temperature and where the initial temperature of thermal decomposition is 50°C. or more and less than 350°C. is sufficient . . .” in paragraph [0063]. Hirata further mentions “[t]he binder material 3b is not limited to polyethylene, any binder with thermoplasticity as a solid at room temperature and where the initial temperature of thermal decomposition is 350°C. or more and less than 750°C. is sufficient . . .” Thus, Hirata’s disclosure suggests that binders beyond those explicitly disclosed in Hirata’s disclosure are suitable as the first and second binders. In light of these teachings, one of ordinary skill in the art would have found it obvious to modify the first and second binders 3a, 3b of Hirata with the binders taught in Geving. 

Applicant argues that the prior art rejections of claims 6 and 7 are moot due to the list of first and second low temperature binders being limited in claim 1 (from which both claims 6 and 7 depend). 
In response to this argument, the Examiner has modified the prior art rejections as necessitated by the amendment to claim 1. Claim 6 is obvious over Hirata and Geving, as evidenced by NPL-7 and Applicant’s specification. Claim 7 is obvious over Hirata, Geving, and Nakamura, as evidenced by Applicant’s specification. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LEITH S SHAFI/Primary Examiner, Art Unit 1744